Citation Nr: 1436657	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for prostate cancer claimed as a result of herbicide exposure.

2. Entitlement to service connection for a respiratory disorder claimed as a result of asbestos exposure.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to September 1977. 

This matter comes before the Board of Veterans' Appeals (the Board) from a September 2010 rating decision issued by the RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2013. A transcript of the hearing has been associated with the record.

The Veteran submitted additional evidence following the June 2012 Statement of the Case (SOC). However, he waived RO consideration of the evidence in the first instance.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. Exposure to herbicides in service has not been established. 

2. Prostate cancer was not manifest in service or within one year of separation, and is not attributable to service to include claimed exposure to herbicides therein. 

3. In February 2013, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for entitlement to service connection for a respiratory disorder.

4. In February 2013, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1. Prostate Cancer was not incurred in or aggravated by active service and may not be presumed to have been incurred there in, nor is it due to the presumed exposure to herbicides. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2. The criteria for withdrawal of the appeal of the claim for entitlement to service connection for a respiratory disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

3. The criteria for withdrawal of the appeal of the claim for entitlement to service connection for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In February 2013, the Veteran withdrew his claims for service connection for a respiratory disorder and PTSD from appellate consideration.  Hence, there remain no allegations of an error of fact or law referable to these claims for service connection at this time.    

Accordingly, the Board does not have jurisdiction to further review these matters, and the appeals are dismissed. 

Prostate Cancer

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2010 letter issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Hence, the June 2010 letter, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement.    

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

During the hearing, the issues were clarified and the concept of service connection was explained.  A potential evidentiary defect was identified and the file was left open for the submission of additional evidence.  The actions of the Veterans Law Judge supplements VCAA and complies with 38 C.F.R. § 3.103.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). As noted, malignant tumors are chronic diseases. 38 U.S.C.A. § 1101. The appellant has prostate cancer. 

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

In May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service was a permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2011). 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran contends that he developed prostate cancer due to exposure to Agent Orange during his service. Specifically, he asserts that he served aboard the USS Denver (LPD-9) in the official waters of the Republic of Vietnam during Operation Frequent Wind (April 29-30, 1975). Personnel records establish that the Veteran did serve aboard the USS Denver. 

His service treatment records contain no indication of, complaints of, treatment for or diagnosis of prostate cancer or any other disorder of the genitourinary system. His August 1977 separation examination reflects that clinical evaluation of the genitourinary system was normal.

In January 2010, the Veteran underwent biopsy. A diagnosis of prostate cancer was confirmed and the Veteran underwent prostatectomy.

In this case, the Board finds that Veteran's prostate cancer is not related to his service.

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway"). While the evidence of record shows that the Veteran has prostate cancer the Board finds that the Veteran did not serve in Vietnam under the above interpretation of the statute and regulation.

Here, the Veteran does not assert that he physically set foot in the Republic of Vietnam. Moreover, personnel service records do not indicate that the Veteran stepped foot in Vietnam. Rather, the Veteran asserts that during Operation Frequent Wind he put food and supplies onto the wooden ships of the Vietnamese who were evacuating. He estimates that the USS Denver came within approximately one mile of the shore but no closer. He testified that the USS Denver never went into the bays of Vietnam or docked in Vietnam (during his service). His only reported exposure to herbicides is from going onto the wooden ships of the Vietnamese who were evacuating. The Board is aware that the USS Denver docked to pier at Da Nang to load troops and vehicles on March 24 and June 1, 1971. However, that was prior to the Veteran's period of service and the Veteran, himself, does not asset that the USS Denver docked in Vietnam during his service.

Here, the record is devoid of a showing that the Veteran was on the inland waters of Vietnam nor does he make such assertion. Rather, the evidence establishes that he was in the offshore waters of Vietnam during Operation Frequent Wind. Absent a showing that the Veteran set foot in Vietnam or served in the inland waterways, service connection is not warranted on this presumptive basis. See 38 C.F.R. §§ 3.307(a) (6) (iii) , 3.309(e).

Additionally, there is no evidence of a malignant tumor shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish a malignant tumor. In sum, characteristic manifestations sufficient to identify the disease (malignant tumor) entity were not noted. Additionally, there is no assertion of continuity of or evidence of malignant tumor within one year of separation from service. Thus, service connection cannot be awarded. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

Finally, though the Veteran has current disability, the evidence does not serve to link the onset of the prostate cancer to the period of active service. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). There is no credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current prostate cancer and the Veteran's active service. 

To that end, the Board acknowledges the Veteran was not afforded a VA examination.  On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion. The record contains sufficient medical evidence to decide this claim.   

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he has prostate cancer as such is confirmed by the record.  However, he has not established that he was, in fact, exposed to herbicide agents during service.  Here, his allegations are non-specific and are no more than conjecture.  Nothing is his pleadings establishes actual exposure.  Even his reference to what he may have been told by his doctor was non-specific. And does not rise to the type of evidence addressed by Jandreau.

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for prostate cancer claimed as a result of herbicide exposure must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 
ORDER

Entitlement to service connection for prostate cancer claimed as a result of herbicide exposure is denied.

The appeal regarding the claim for entitlement to service connection for a respiratory disorder is dismissed.  

The appeal regarding the claim for entitlement to service connection for PTSD is dismissed.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


